[gklwle2kmteb000001.jpg]

[gklwle2kmteb000002.jpg]

 

EXHIBIT 10.4

August 1, 2016

Dear Mark:

This agreement (hereafter "Employment Agreement") will formalize the amended and
restated terms and conditions of your employment with Minerva Neurosciences,
Inc. (the "Company").

1.Employment. You commenced employment with the Company on August 14, 2014, and
the original terms of your employment were set forth in an agreement dated
August 1, 2014 (the “Original Agreement”).  The terms and conditions of the
Original Agreement are amended and restated herein. The period during which you
are actually employed by the Company is referred to as the "Employment Period".

2.Position Duties; Commitment. During the Employment Period, you will be
employed by the Company as its Senior Vice President, General Counsel and
Corporate Secretary. You will report to the Company's Chief Executive Officer
("CEO"), and shall perform such duties consistent with your position as General
Counsel and as may be assigned to you by the CEO and/or the Board of Directors
of the Company (the "Board"). You agree to devote substantially all of your
working time, attention and energies to the Company and its Affiliates, and
while you remain employed, not to engage in any other business activity that is
in conflict with your duties and obligations to the Company; provided, however,
that, for the avoidance of doubt, you may (i) manage your passive personal
investments, (ii) with advance written approval from the Company, serve on
industry, trade, civic, charitable or non-profit corporate boards or committees,
and (iii) with the advance written approval of the Company, serve on outside
for-profit corporate boards or committees. For purposes of this Agreement, the
term "Affiliates" means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority or equity interest.

3.Base Salary. During the Employment Period, your current annualized base salary
("Base Salary") is US $281,140 payable in accordance with the Company's normal
payroll practice. Your Base Salary will be subject to review and adjustment by
the Company from time to time.

4.Annual Bonus. For each calendar year that ends during the Employment Period
you will be eligible to receive a target annual bonus ("Annual Bonus") of 30% of
the Base Salary paid in such calendar year. Whether to grant a bonus, and in
what amount, are determinations to be made in the discretion of the Company
based on a variety of factors including, but not limited to, achievement of
objectives established by the Board (and/or the Compensation Committee thereof
(the “Compensation Committee”) for the Company and specific annual objectives
for your position set by the Board, the Compensation Committee and/or the CEO.
Since one of the objectives of the Annual Bonus is employee retention, in order
to remain eligible and receive any Annual Bonus, you must be employed through
the end of the calendar year and still be employed by the Company at the time it
makes bonus payments to employees for that year -- generally during the first
quarter of the following year.

5.Equity Awards. Any stock, stock options, restricted stock units or other
equity awards that you have previously been granted by the Company (including
but not limited to any stock options granted under the Company’s 2013 Amended
and Restated Equity Incentive Plan) shall continue to be governed in all
respects by the terms of their applicable grant agreements, grant notices and
plan documents.  The Company, in its sole discretion, may award you equity
grants pursuant to the Company’s equity incentive plans from time to time in its
sole discretion.

1601 Trapelo Road, Suite 284   |   Waltham, MA 02451   |   T 617.600.7373

minervaneurosciences.com   |   info@minervaneurosciences.com

 

--------------------------------------------------------------------------------

Page 2

 

6.Benefits. 

(a)You shall be eligible to participate in any and all benefit programs that the
Company establishes and makes available to similarly situated employees from
time to time, provided that you are eligible under (and subject to all
provisions of) the plan documents governing those programs. Such benefits may
include participation in group medical, dental, and vision insurance programs,
and term life insurance. The benefits made available by the Company, and the
rules, terms, and conditions for participation in such benefit plans, may be
changed by the Company at any time without advance notice.

 

(b)During the Employment Period, the Company shall reimburse or otherwise
provide for payment for reasonable out-of-pocket business expenses incurred by
you in furtherance of or in connection with the legitimate business of the
Company, subject to such reasonable documentation or policy requirements
established by the Company from time to time.

 

(c)During the Employment Period, in addition to holidays recognized by the
Company, you will be entitled to accrue on a pro-rated basis four (4) weeks of
paid vacation annually. Pursuant to Company policy, vacation time cannot be
carried over from year to year.

7.Termination of Employment.

(a)Death. Your employment will terminate upon your death. Your beneficiaries
and/or estate will be entitled to (i) any earned but unpaid Base Salary through
the date of your death, to be paid less applicable taxes and withholdings within
10 days of your termination of employment, (ii) compensation at the rate of your
Base Salary for any vacation time earned but not used as of the date your
employment terminates, (iii) reimbursement for any business expenses incurred by
you but not yet paid to you as of the date your employment terminates, provided
all expenses and supporting documentation required are submitted within sixty
(60) days of the date your employment terminates, and provided further that such
expenses are reimbursable under Company policy, (iv) payment of a pro-rata
portion of your Annual Bonus (assuming for purposes of this payment that your
Annual Bonus would be equal to 30% of your Base Salary, and (v) any amounts
accrued and payable under the terms of any of the Company's benefit plans (items
(i), (ii), (iii) and (v) referred to as the "Accrued Obligations").

(b)Disability. The Board may terminate your employment by reason of your
Disability upon written notice of termination. "Disability" means that you have
been unable to perform your essential job functions by reason of a physical or
mental impairment, notwithstanding the provision of any reasonable
accommodation, for a period of 180 days within a period of 365 consecutive days.
Upon such termination, you will be entitled only to the Accrued Obligations.

(c)Termination by the Company for Cause. The Board may terminate your employment
for Cause. "Cause" means that you have (i) been convicted of (x) felony, or (y)
a misdemeanor involving moral turpitude (other than a minor traffic violation),
(ii) committed an act of fraud or embezzlement against the Company or its
Affiliates, (iii) materially breached this Employment Agreement and failed to
cure such breach within thirty (30) days following written notice from the
Company, (iv) materially violated any written policy of the Company and failed
to cure such violation within thirty (30) days following written notice from the
Company, (v) materially failed or materially refused to substantially perform
your duties (other than by reason of a physical or mental impairment) or to
implement the lawful written directives of the CEO and/or Board that are
consistent with your position, and such material failure or material refusal has
continued after thirty (30) days following written notice from the Company, (vi)
willfully engaged in conduct or willfully omitted to take any action, resulting
in material injury to the Company or its Affiliates, monetarily or otherwise
(including with respect to the Company's ability to comply with its legal or
regulatory obligations), or (vii) materially breached your fiduciary duties as
an officer or director of the Company. Upon such termination, you will be
entitled only to the Accrued Obligations.

(d)Termination by the Company without Cause. The Company may terminate your
employment without "Cause" immediately upon written notice. If such termination
is without Cause and not by reason of your Disability, then, in addition to the
Accrued Obligations, and in lieu of any other severance benefits otherwise
payable under any Company policy or plan in effect, you will be entitled to (i)
continued payment of your Base

 

--------------------------------------------------------------------------------

Page 3

 

Salary for nine (9) months (the “Salary Severance Period”), (ii) should you be
eligible for and timely elect COBRA coverage, payment of your COBRA premiums,
less the amount charged to active employees for health coverage, for up to nine
(9) months (the “COBRA Severance Period" (iii) payment of a pro-rata portion of
your Annual Bonus (assuming for purposes of this payment that your Annual Bonus
is equal to 30% of your Base Salary) and (iv) immediate vesting of any unvested
options, restricted stock, restricted stock units, or other equity awards that
are outstanding immediately prior to the date of termination and, but for the
termination of your employment, would have vested during the nine (9) month
period immediately following the date of termination (collectively, the
"Severance Benefits").  

(e)Termination Without Cause or for Good Reason Following a Change in Control.

(i)If your employment by the Company is terminated by the Company (or its
successor or parent) without Cause (and not due to Disability or death) or by
you for Good Reason within twelve (12) months immediately following a Change in
Control (as defined below), then the Company shall pay or provide you with the
Accrued Obligations and all of the benefits described in Section 7(d) above,
subject to compliance with the conditions set forth in Section 7(f); provided
that: (x) the Salary Severance Period defined in Section 7(d)(i) shall be
increased to a total of twelve (12) months following the termination date; (y)
the COBRA Severance Period defined in Section 7(d)(ii) shall be increased to a
total of twelve (12) months following the termination date; (z) in lieu of the
pro-rata bonus described in Section 7(d)(iii), the Company shall pay you the
full Annual Bonus for the performance year in which your termination occurs,
payable as a lump sum payment on the on the Company’s first ordinary payroll
date occurring on or after the Release of Claims effective date (namely, the
date it can no longer be revoked); and (xx) in lieu of the vesting acceleration
described in Section 7(d)(iv), all outstanding unvested equity awards granted to
you shall vest pursuant to Section 6 of the Stock Option Agreement
(collectively, the “Change In Control Severance Benefits”).

(ii)For purposes of this Agreement, a “Change in Control” shall mean a change in
ownership or control of the Company effected through any of the following means:
(a) a merger, consolidation or other reorganization approved by the Company’s
stockholders, unless securities representing at least fifty percent (50%) of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company’s outstanding voting securities immediately prior
to such transaction, (b) a sale, transfer or other disposition of all or
substantially all of the Company’s assets, or (c) the closing of any transaction
or series of related transactions pursuant to which any person or any group of
persons comprising a “group” within the meaning of Rule 13d-5(b)(1) of the 1934
Act (other than the Company or a person that, prior to such transaction or
series of related transactions, directly or indirectly controls, is controlled
by or is under common control with, the Company) becomes directly or indirectly
(whether as a result of a single acquisition or by reason of one or more
acquisitions within the twelve (12)-month period ending with the most recent
acquisition) the beneficial owner (within the meaning of Rule 13d-3 of the 1934
Act) of securities possessing (or convertible into or exercisable for securities
possessing) more than fifty percent (50%) of the total combined voting power of
the Company’s securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company’s existing stockholders; or (d) a
change in the composition of the Board over a period of twelve (12) consecutive
months or less such that a majority of the Board members ceases to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period (“Incumbent Directors”) or (B) have been elected or
nominated for election as Board members during such period by at least a
majority of the Incumbent Directors who were still in office at the time the
Board approved such election or nomination; provided that any individual who
becomes a Board member subsequent to the beginning of such period and whose
election or nomination was approved by two-thirds of the Board members then
comprising the Incumbent Directors will be considered an Incumbent Director.

In the event of any interpretation of this definition, the Board of Directors of
the Company, upon advice of legal counsel, shall have final and conclusive
authority, so long as such authority is exercised in good
faith.  Notwithstanding the foregoing, a Change in Control will only be deemed
to occur for purposes of this Agreement if it also meets the definition used for
purposes of Treasury Regulation Section 1.409A-3(a)(5), that is, as defined
under Treasury Regulation Section 1.409A-3(i)(5).

 

--------------------------------------------------------------------------------

Page 4

 

(f)Termination by You Without Good Reason. You may terminate your employment for
any or no reason subject to your providing 30 days written notice to the
Company. The Company shall have the right to elect to terminate your employment
immediately or at any other date during the notice period. Upon such
termination, you will be entitled only to the Accrued Obligations. 

(g)Termination by You For Good Reason. You may terminate your employment for
Good Reason by providing notice to the Company of the condition giving rise to
the Good Reason no later than ninety (90) days following the first occurrence of
the condition, by giving the Company thirty (30) days to remedy the condition
and by terminating your employment for Good Reason within ninety (90) days
thereafter if the Company fails to remedy the condition. For purposes of this
Agreement, "Good Reason" shall mean, without your written consent, the
occurrence of any one or more of the following events: (i) material diminution
in the nature or scope of the your responsibilities, duties or authority; (ii)
material reduction in your Base Salary; (iii) relocation of your principal work
location more than fifty (50) miles from the location of your principal work
location as of immediately prior to such relocation; or (iv) material breach of
this Agreement by the Company. In the event you terminate your employment for
Good Reason, in addition to the Accrued Obligations, and in lieu of any other
severance benefits otherwise payable under any Company policy, you will be
entitled to the Severance Benefits, in accordance with and subject to the
provisions of Section 7(d).

(h)Conditions. Any payments or benefits made or provided pursuant to Section 7
(other than Accrued Obligations) shall be conditional upon (i) your continuing
compliance with the restrictive covenants contained in Section 8, (ii) your
continuing material compliance with the provisions of Section 10, and (iii) your
execution of a release of claims relating to your employment in a form prepared
by and satisfactory to the Company (the "Release of Claims"). You must execute
the Release of Claims and the Release of Claims must become effective within
forty-five (45) days following the date of the termination of your employment
(which release shall be delivered to you within five (5) days following the date
of such termination). The first payment of continued Base Salary and COBRA
premiums, together with the pro-rata Annual Bonus payable pursuant to subsection
7(d)(iii) above, pursuant to Section 7(d) shall be made on the first regular
payroll date of the Company following the effective date of the Release of
Claims as set forth in Section 7(d); provided, however, that if such 45-day
period covers two of your taxable years, payment of Severance Benefits or Change
In Control Severance Benefits will begin in the later taxable year.

8.Restrictive Covenants.

(a)Non-Competition. During your employment and ending on the twelve (12) month.
anniversary following the termination of your employment for any reason (the
"Restricted Period"), you will not (except as an officer, director, stockholder,
member, manager, employee, agent or consultant of the Company or its
subsidiaries) directly or indirectly, own, manage, operate, join, or have a
financial interest in, control or participate in the ownership, management,
operation or control of, or be employed as an employee, agent or consultant, or
in any other individual or representative capacity whatsoever, or use or permit
your name to be used in connection with, any business anywhere in the world
which is primarily engaged in the business of research, development and
commercialization of drugs to treat (i) psychiatric disorders, sleep disorders
or Parkinson's disease or (ii) any other indication for which the Company is
clinically developing or commercializing a drug at the time of termination of
your employment (the "Restricted Business"). These restrictions shall not
prevent you from (y) accepting employment with a recognized pharmaceutical
company that is not primarily engaged in a Restricted Business, provided that
your services for any such entity do not primarily relate to any Restricted
Business in which such entity may be engaged and/or (z) holding five percent
(5%) of the securities of any publicly traded entity.

(b)Non-Solicitation of Employees. During the Restricted Period, you agree not
to, directly or indirectly, whether for your own account or for the account of
any other individual or entity, (i) solicit for hire or engagement, hire, or
engage any individual who is employed by the Company or its Affiliates on the
date of any attempted solicitation or was employed during the six month period
prior thereto unless such individual had been involuntarily terminated by the
Company or (ii) otherwise induce or attempt to induce any individual who is
employed by Company or its Affiliates to terminate such employment.

(c)Trade Secrets and Confidential information. You recognize that it is in the
legitimate business interest of the Company and its Affiliates to restrict your
disclosure or use of Trade Secrets or other Confidential

 

--------------------------------------------------------------------------------

Page 5

 

Information relating to the Company and its Affiliates for any purpose other
than in connection with your performance of your duties to the Company and its
Affiliates, and to limit any potential appropriation of such Trade Secrets or
other Confidential Information. You therefore agree that all Trade Secrets or
other Confidential Information relating to the Company and its Affiliates
heretofore or in the future obtained by you shall be considered confidential and
the proprietary information of the Company and its Affiliates. Except as
required in connection with the performance of your duties, you shall not use or
disclose, or authorize any other person or entity to use or disclose, any Trade
Secrets or other Confidential. Information. The term "Trade Secrets or other
Confidential information," means any information of the Company or its
Affiliates that is not generally known by those with whom they compete and
includes, by way of example and without limitation, in whatever medium, the
whole or any portion or phase of any scientific or technical information,
design, process, procedure, formula, machine, invention, improvement,
manufacturing, sales or test data, business or financial information which are
non-public in nature and which are treated as confidential or trade secret
information by the Company. The term "Trade Secrets or other Confidential
Information" does not include information that enters the public domain, other
than through your breach of your obligations under this Agreement. 

(d)Third Party Information. You understand, in addition, that the Company has
received and in the future will receive confidential and/or proprietary
knowledge, data, or information from third parties (“Third Party
Information”).  During your employment and thereafter, you will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for the Company) or use, except in connection with my work for the
Company, Third Party Information unless expressly authorized by an authorized
officer of the Company in writing.

(e)No Improper Use of Information of Prior Employers and Others.  During your
employment by the Company you will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom you have an obligation of confidentiality, and you will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom you I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.

(f)Discoveries and Works. All Discoveries and Works made or conceived by you,
during the Employment Period, jointly or with others, that relate to the present
or anticipated activities of the Company or its Affiliates, or are used by the
Company or any Affiliate shall be owned by the Company or any Affiliate. The
term "Discoveries and Works" means Trade Secrets or other Confidential
Information, patents and patent applications, trademarks and trademark
registrations and applications, service marks and service mark registrations and
applications, trade names, copyrights and copyright registrations and
applications, inventions, developments and discoveries. You shall (a) promptly
notify, make full disclosure to, and execute and deliver any documents,
including any assignment agreement, requested by the Company or any Affiliate,
as the case may be, to evidence or better assure title to Discoveries and Works
in the Company or any subsidiary, as so requested, (b) renounce any and all
claims, including but not limited to claims of ownership and royalty, with
respect to all Discoveries and Works and all other property owned or licensed by
the Company or any of its Affiliates, (c) assist the Company or any of its
Affiliates in obtaining or maintaining for itself at its own expense United
States and foreign patents, copyrights, trade secret protection or other
protection of any and all Discoveries and Works, and (d) promptly execute,
whether during the Employment Period or thereafter, all applications or other
endorsements necessary or appropriate to maintain patents and other rights for
the Company or any Affiliate and to protect the title of the Company or any
Affiliate thereto, including but not limited to assignments of such patents and
other rights to Discoveries and Works. In the event the Company is unable for
any reason, after reasonable effort, to secure your signature on any document
needed in connection with the actions specified in the preceding paragraph, you
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as your agent and attorney in fact, which appointment is
coupled with an interest, to act for and in your behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of the preceding paragraph with the same legal force and effect as
if executed by you.  You acknowledge that all Discoveries and Works shall be
deemed "works made for hire" under the Copyright Act of 1976, as amended, 17
U.S.C. § 101.

(g)Disclosure Pursuant to 18 U.S.C. Section 1833(b).  Notwithstanding the
foregoing, pursuant to 18 U.S.C. Section 1833(b), you shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that: (1) is made in confidence to a Federal,
State, or local government

 

--------------------------------------------------------------------------------

Page 6

 

official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. 

(h)Remedies. You agree that the Company and its Affiliates' remedies at law for
any breach or threatened breach by you of any of the provisions of this Section
8 will be inadequate, and that, in addition to any other remedy to which the
Company and its Affiliates may be entitled at law or in equity, the Company
shall be entitled to a temporary or permanent injunction or injunctions or
temporary restraining order or orders to prevent breaches of the provisions of
this Section 8 and to enforce specifically the terms and provisions hereof', in
each case without the need to post any security or bond. Nothing herein
contained shall be construed as prohibiting the Company or its Affiliates from
pursuing, in addition, any other remedies available to the Company or any
Affiliate for such breach or threatened breach.

(i)Enforceability. It is expressly understood and agreed that the parties
consider the restrictions contained in this Section 8 hereof to be reasonable
for the purpose of preserving the goodwill, proprietary rights and going concern
value of the Company and its Affiliates.   You agree that you have read this
entire Agreement and understand it.  You agree that this Agreement does not
prevent you from earning a living or pursuing your career and that you have the
ability to secure other non-competitive employment using my marketable
skills.  You agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by the Company’s legitimate business
interests, including without limitation, the Company’s Trade Secrets or other
Confidential Information and the goodwill of its customers.  You represent and
agree that you are entering into this Agreement freely and with knowledge of its
contents with the intent to be bound by the Agreement and the restrictions
contained in it. if a final, determination is made by an arbitrator or court, as
the case may be, having jurisdiction that the time or territory or any other
restriction contained in this Section 8 is an unenforceable restriction on your
activities, the provisions of this Section 8 shall not necessarily be rendered
void but shall be deemed amended to apply as to such maximum time, if any and
territory, if any and to such other extent, if any, as such arbitrator or court,
as the case may be, may determine to be reasonable such that the Agreement, as
modified, provides the Company with the maximum protection of its business
interests allowed by law and you agree to be bound by the Agreement as modified.
Alternatively, if the arbitrator or court, as the case may be, referred to above
finds that any restriction contained in this Section 8 or any remedy provided
herein is unenforceable, and such restriction or remedy cannot be amended so as
to make it enforceable, such finding shall not affect the enforceability of any
of the other restrictions contained therein or the availability of any other
remedy.

9.Return of Company Property.  Upon termination of my employment or upon
Company’s request at any other time, you will deliver to Company all of
Company’s property, equipment, and documents, together with all copies thereof,
and any other material containing or disclosing any Discoveries and Works, Third
Party Information or Trade Secrets or other Confidential Information and certify
in writing that you have fully complied with the foregoing obligation.  You
agree that you will not copy, delete, or alter any information contained upon my
Company computer or Company equipment before you return it to Company.  In
addition, if you have used any personal computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company information, including
but not limited to, Trade Secrets or other Confidential Information, you agree
to provide the Company with a computer-useable copy of all such Trade Secrets or
other Confidential Information and then permanently delete and expunge such
Trade Secrets or other Confidential Information from those systems; and you
agree to provide the Company access to your system as reasonably requested to
verify that the necessary copying and/or deletion is completed. You further
agree that any property situated on Company’s premises and owned by Company is
subject to inspection by Company’s personnel at any time with or without
notice.  Prior to the termination of your employment or promptly after
termination of your employment, you will cooperate with Company in attending an
exit interview and certify in writing that you have complied with the
requirements of this section.  

10.Future Cooperation. You agree that upon the Company's reasonable request
following your termination of employment, you will use reasonable efforts to
assist and cooperate with the Company in connection with the defense or
prosecution of any claim that may be made against or by the Company or its
Affiliates, or in connection with any ongoing or future investigation or dispute
or claim of any kind involving the Company or its Affiliates, including any
proceeding before any arbitral, administrative, regulatory, self-regulatory,
judicial, legislative, or other body or agency. You will be entitled only to
reimbursement for reasonable out-of-pocket expenses (including travel expenses)
incurred in connection with providing such assistance.

 

--------------------------------------------------------------------------------

Page 7

 

11.Publication of Agreement to Future Employers. If you are offered employment
or the opportunity to enter into any business venture as owner, partner,
consultant or other capacity while the restrictions described in Section 8 of
this Agreement are in effect you agree to inform your potential employer,
partner, co-owner and/or others involved in managing the business with which you
have an opportunity to be associated of my obligations under this Agreement and
also agree to provide such person or persons with a copy of this Agreement.  You
agree to inform the Company of all employment and business ventures which you
enter into while the restrictions described in Section 8 of this Agreement are
in effect and you also authorize the Company to provide copies of this Agreement
to my employer, partner, co-owner and/or others involved in managing the
business with which you am employed or associated and to make such persons aware
of my obligations under this Agreement. 

12.Withholding. The Company shall have the right to withhold from any amount
payable to you hereunder an amount necessary in order for the Company to satisfy
any withholding tax obligation it may have under applicable law.

13.Governing Law; Consent to Personal Jurisdiction. The terms of this Employment
Agreement, and any action arising hereunder, shall be governed by and construed
in accordance with the domestic laws of the Commonwealth of Massachusetts giving
effect to any choice of law or conflict of law provision or rule (whether of the
Commonwealth of Massachusetts or other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Massachusetts.  To the extent that any dispute involving this Employment
Agreement is not subject to arbitration pursuant to Section 16 below, I hereby
expressly consent to the personal jurisdiction and venue of the state and
federal courts located in the Commonwealth of Massachusetts for any lawsuit
filed there against me by Company arising from or related to this Agreement.  

14.Waiver. This Employment Agreement may not be released, changed or modified in
any manner, except by an instrument in writing signed by you and the Board. The
failure of either party to enforce any of the provisions of this Employment
Agreement shall in no way be construed to be a waiver of any such provision. No
waiver of any breach of this Employment Agreement shall be held to be a waiver
of any other or subsequent breach.

15.Assignment. This Employment Agreement is personal to you. You shall not
assign this Employment Agreement or any of your rights and/or obligations under
this Employment Agreement to any other person. The Company may, without your
consent, assign this Employment Agreement to a successor to all or substantially
all of its stock or assets, provided that the assignee or any successor remains
bound by these terms.

16.Dispute Resolution. To benefit mutually from the time and cost savings of
arbitration over the delay and expense of the use of the federal and state court
systems, all disputes involving this Employment Agreement (except, at the
election of either party, for injunctive or declaratory relief with respect to
disputes arising out of an alleged breach or threatened breach of the
restrictive covenants contained in Section 8), including claims of violations of
federal or state discrimination statutes, wage and hour laws, or public policy,
shall be resolved pursuant to binding arbitration in the Commonwealth of
Massachusetts. In the event of a dispute, a written request for arbitration
shall be submitted to the Boston office of JAMS, Inc. (“JAMS”) or its successor,
under JAMS’ then applicable rules and procedures for employment disputes.. The
award of the arbitrators shall be final and binding and judgment upon the award
may be entered in any court having jurisdiction thereof. Except as otherwise
provided above, this procedure shall be the exclusive means of settling any
disputes that may arise under this Employment Agreement. All fees and expenses
of the arbitrators and all other expenses of the arbitration, except for
attorneys' fees and witness expenses, shall be allocated as determined by the
arbitrators. Each party shall bear its own witness expenses and attorneys' fees,
except as otherwise determined by the arbitrators.

17.Jointly Drafted Agreement. This Employment Agreement is and shall be deemed
jointly drafted and written by the parties and shall not be construed or
interpreted against any party originating or preparing any part of it because of
its authorship.

18.No Conflicts. You represent and warrant to the Company that your acceptance
of employment and the performance of your duties for the Company will not
conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which you are or were a party
or of which you are aware and that there are no restrictions, covenants,
agreements or limitations on your right or ability to enter into and

 

--------------------------------------------------------------------------------

Page 8

 

perform the terms of this Employment Agreement. You further represent and
warrant that you have no knowledge of any fact or circumstance that could
prevent or materially delay you or the Company (as a result of your employment
hereunder) from obtaining or maintaining any registration, license or other
authorization or approval required for (i) you to perform your duties hereunder
or (ii) the Company to operate its business as currently contemplated. 

19.Company Policies and Procedures. As an employee of the Company, you will be
required to comply with all Company policies and procedures. The Company's
premises, including all workspaces, furniture, documents, and other tangible
materials, and all information technology resources of the Company (including
computers, data and other electronic files, and all internet and email) are
subject to oversight and inspection by the Company at any time, with or without
notice. Company employees should have no expectation of privacy with regard to
any Company premises, materials, resources, or information.

20.Notices. All notices and other communications provided for in this Employment
Agreement shall be in writing, shall be given to the respective addresses or
telecopy numbers set forth in clauses (a) and (b) of this Section 20.

(a)Each notice or other communication to the Company under this Employment
Agreement shall be directed as follows or to such other address as Company may
have furnished to you in writing in accordance herewith:

Minerva Neurosciences, Inc.

1601 Trapelo Road, Suite 284

Waltham, MA 02451

Attn: Chief Executive Officer

Email: rluthringer@minervaneurosciences.com

With a required copy to:

Cooley LLP

500 Boylston Street, 14th Floor

Boston, MA 02116-3736

Attn: Marc Recht

E-mail: mrecht@cooley.com

(b)Each notice or other communication to you under this Employment Agreement
shall be directed to your home address on file with the Company or to such other
address as you may have furnished to the Company in writing in accordance
herewith.

21.Entire Agreement. Upon the date hereof, this Employment Agreement supersedes
all previous and contemporaneous communications, agreements and understandings
between you, on the one hand, and the Company or any of its Affiliates, on the
other hand, including the Offer Letter, and constitutes the sole and entire
agreement between you and the Company pertaining to the subject matter hereof.

22.Counterparts. This Employment Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party.

23.Parachute Payments.

(a)If any payment or benefit you would receive from the Company or otherwise in
connection with a change in control of the Company or other similar transaction
(a “280G Payment”) would (i) constitute a “parachute payment” within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then any such 280G Payment (a “Payment”)
shall be equal to the Reduced Amount.  The “Reduced Amount” shall be either (x)
the largest portion of the Payment that would result in no portion of the
Payment (after reduction) being

 

--------------------------------------------------------------------------------

Page 9

 

subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount (i.e., the amount determined by clause
(x) or by clause (y)), after taking into account all applicable federal, state
and local employment taxes, income taxes, and the Excise Tax (all computed at
the highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax.  If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for you.  If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”). 

(b)Notwithstanding the foregoing, if the Reduction Method or the Pro Rata
Reduction Method would result in any portion of the Payment being subject to
taxes pursuant to Section 409A of the Code that would not otherwise be subject
to taxes pursuant to Section 409A of the Code, then the Reduction Method and/or
the Pro Rata Reduction Method, as the case may be, shall be modified so as to
avoid the imposition of taxes pursuant to Section 409A of the Code as
follows:  (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest  economic benefit for you as determined
on an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A of the Code shall be reduced (or eliminated) before Payments
that are not deferred compensation within the meaning of Section 409A of the
Code.

(c)Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations.  If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.  The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the
Company within 15 calendar days after the date on which your right to a 280G
Payment becomes reasonably likely to occur (if requested at that time by you or
the Company) or such other time as requested by you or the Company.

(d)If you receive a Payment for which the Reduced Amount was determined pursuant
to clause (x) of the first paragraph of this Section and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
Section so that no portion of the remaining Payment is subject to the Excise
Tax.  For the avoidance of doubt, if the Reduced Amount was determined pursuant
to clause (y) in the first paragraph of this Section, you shall have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.

24.409A Matters.

(a)Notwithstanding any provision of this Employment Agreement to the contrary,
all payments and benefits pair of provided for under this Employment Agreement
are intended to comply with or be exempt from the requirements of Section 409A
of the Code. Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to comply with or be exempt from (as
applicable) Section 409A of the Code and the regulations and guidance
thereunder. For purposes of this Agreement, all references to "termination of
employment" and correlative phrases shall be construed to require a "separation
from service" (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein). Further, each
payment of compensation under this Employment Agreement (including each
installment of the Severance Benefits) shall be treated as a separate payment of
compensation. Any amounts payable solely on account of an involuntary separation
from service within the meaning of Section 409A of the Code shall be excludible
from the requirements of Section 409A of the Code, either as involuntary
separation pay or as short-term deferral amounts to the maximum possible extent.
Any reimbursements or in-kind benefits provided under this Employment Agreement
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, where

 

--------------------------------------------------------------------------------

Page 10

 

applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Employment Agreement, (ii) the
amount of expenses eligible for reimbursement, or in kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and (iv)
the right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit. The welfare benefit continuation provided during
the period of time in which you would be entitled to continuation coverage under
the Company's group health plan under COBRA is intended to qualify for the
exception from deferred compensation as a medical benefit provided in accordance
with the requirements of Treasury Regulation Section I .409A-1(b)(9)(v)(B). 

(b)Notwithstanding any provision of the Employment Agreement to the contrary, if
you are a "specified employee" within the meaning of Section 409A of the Code at
the time of termination of employment, to the extent necessary to comply with
Section 409A of the Code, any payment required under this Employment Agreement
shall be delayed for a period of six (6) months after termination of employment
pursuant to Section 409A of the Code, regardless of the circumstances giving
rise to or the basis for such payment. Payment of such delayed amount shall be
paid in a lump sum on the day immediately following the end of the six (6) month
period. If you die during the postponement period prior to the payment of the
delayed amount, the amounts delayed on account of Section 409A of the Code shall
he paid to the personal representative of your estate within ninety (90) days
after the date of your death. For these purposes, a "specified employee" shall
mean an employee who, at any time during the 12-month period ending on the
identification date, is a "specified employee" under Section 409A of the Code,
as determined by the Company. The determination of "specified employees,"
including the number and identity of persons considered "specified employees"
and the identification date, shall be made by the Company in accordance with
Treasury regulation Section 1.409A-1(i).

 

Sincerely yours,

 

MINERVA NEUROSCIENCES, INC.

 

By:

 

/s/ Remy Luthringer

Name:

 

Remy Luthringer

Title:

 

President and CEO

 

AGREED TO AND ACCEPTED ON THIS 1ST DAY OF AUGUST, 2016.

 

BY:

 

/s/ Mark S. Levine

Mark S. Levine

 

 